{¶ 42} I concur in the judgment and in the opinion for the court written by Judge Grady. I write separately merely to note that we have found the issue in this case — whether a police officer needs probable cause, or reasonable and articulable suspicion, to stop a person for whom an arrest warrant is, in fact, outstanding — to be troublesome. We first addressed this issue in Dayton v. Click (Oct. 5, 1994), Montgomery App. No. 14328, 1994 WL 543210, discretionary appeal not allowed (1995) 71 Ohio St.3d 1477, 645 N.E.2d 1257, reaching the same result we reach in this case. We have reached conflicting results on this issue in *Page 44 
subsequent cases. See, e.g., State v. Jamison (May 11, 2001), Montgomery App. No. 18453, 2001 WL 501942.
 {¶ 43} Our latest holding on the issue of an otherwise unsupported stop of a person who is, in fact, the subject of an outstanding arrest warrant, is found in Statev. Smith, Montgomery App. No. 22434, 2008-Ohio-5523,2008 WL 4688767, in which we held that the stop is lawful, so that evidence obtained as a result of the stop is not subject to exclusion. Stare decisis requires us to follow the latest holding of our court on a legal issue unless there is a sufficiently compelling reason not to do so. Wogoman v.Wogoman (1989), 44 Ohio App.3d 34, 541 N.E.2d 128. I find this issue to be vexingly close. Consequently, I see no reason to depart from our latest holding in State v. Smith,2008-Ohio-5523, 2008 WL 4688767.